                     Case 5:19-cr-01838 Document 1 Filed on 09/28/19 in TXSD Page 1 of 2
AO91 (Rev. 11/11) Criminal Complaint

                                United States District Court
                                                                      for the
                                                        Southern District of Texas


         UNITED STATES OF AMERICA                                     )
                    V.                                                )
                   Sebastian MOSLEY                                   )         Case Number:
                     Winona, Texas                                    )
                                                                      )

                                                     CRIMINAL COMPLAINT
        I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 On or about the date(s) of            September 27, 2019          in the county of                 Webb      in the
                                                          (Date)
              Southern                 District of Texas, the defendant(s) violated:

               Code Section                                                      Offense Description
   Title 8 United States Code, Section            Knowing and in reckless disregard of the fact that an alien had come to,
   1324                                           entered, and remained in the United States in violation of law, did transport
                                                  and move and attempted to transport and move and conspired to transport
                                                  and move such alien within the United States by means of transportation
                                                  and otherwise in furtherance of such violation of law.


    This criminal complaint is based on these facts:
    See attachment "A".




        X         Continued on the attached sheet.

                                                                           /s/ Adam Rodriguez
                                                                           Complainant's Signature


                                                                           Adam Rodriguez, HSI Special Agent
                                                                           Printed Name and Title


    Sworn to before me and signed in my presence,

Date:       September 30, 2019
                                                                                               Judge's Signature

City and State:      Laredo, Texas                                        Diana Song Quiroga, U.S. Magistrate Judge
                                                                                               Printed Name and Title
              Case 5:19-cr-01838 Document 1 Filed on 09/28/19 in TXSD Page 2 of 2

UNITED STATES OF AMERICA                                                              Page 2
            V.
    Sebastian MOSLEY

[CONT OF BASIS OF COMPLAINT]

1. On September 27, 2019 at approximately 7:10 p.m. a Border Patrol Agent (BPA) was working his assigned
duties at the Laredo North Border Patrol Checkpoint (C-29) when a white tractor towing a refrigerated trailer
arrived at the primary inspection lane. While performing an immigration inspection on the driver, later
identified as Sebastian MOSLEY, the BPA observed two (2) temperature settings displayed on the refrigerated
trailer. The BPA noted one temperature read approximately 60 degrees while the second temperature read
approximately 80 degrees. The BPA asked MOSLEY for consent to scan the vehicle to which MOSLEY gave verbal
consent. The BPA then directed MOSLEY to the secondary inspection area where a BPA scanned the vehicle
utilizing an HCVM35.

2. The HCVM35 scan revealed the presence of multiple subjects inside the refrigerated trailer being towed by
MOSLEY. BPAs detained MOSLEY and escorted him inside the checkpoint building while additional BPAs
responded and opened the trailer doors. Upon opening the trailer doors, BPAs observed a total of forty-two (42)
persons inside. Immigration inspections revealed all forty-two (42) persons were undocumented aliens (UDAs)
who were illegally present inside the United States with no legal documentation to be in or remain inside the
United States.

3. Homeland Security Investigations (HSI) Special Agents (SAs) responded to the scene and initiated an
investigation into the human smuggling event. A search of the tractor trailer yielded no legitimate cargo or bill of
lading. No historical bills of lading or administrative documents were located inside the tractor trailer.

4. During a post-Miranda interview, MOSLEY stated he was recruited to travel to Laredo, Texas and pick up a
trailer with unknown contents. MOSLEY stated he met with a subject at a truck stop near Mile Marker 13 in
Laredo, Texas. MOSLEY stated the subject offered to pay him a total of $2,000 USD to deliver the trailer to the
first truck stop after passing through the Laredo North Border Patrol Checkpoint (C-29). MOSLEY stated the
subject did not tell him what he would be transporting. MOSLEY stated he told the subject he is not willing to
transport drugs or anything that is dead. MOSLEY stated the trailer was loaded before he retrieved it in Laredo,
Texas. During the interview, MOSLEY repeatedly stated, “I took a gamble and I lost”.

5. Interviews were conducted on the UDAs. The following four (4) individuals were held as material witnesses to
the human smuggling event: Eulalio SOLIS-Hernandez, Ernesto Juan ALVAREZ-Cervantes, Fidel Jose GUTIERREZ-
Campos, and Bertin VEGA-Chavez. All material witnesses stated they are citizens of Mexico, illegally present in
the United States. All material witnesses stated they illegally entered the United States in September 2019 by
way of Mexico. All material witnesses stated they crossed the Rio Grande River via raft, wading, or swimming. All
material witnesses stated arrangements to be transported to various cities within the interior of the United
States were made with members of a human smuggling organization (HSO). All material witnesses stated fees
were paid for them to be smuggled into the United States. All material witnesses stated they were loaded into
the trailer in which they were later apprehended. All material witnesses stated they were instructed to board the
trailer by the subjects who transported them to the load site. All material witnesses stated the tractor trailer
travelled continuously until they arrived at the Border Patrol checkpoint where they were apprehended.

6. Material witness Bertin VEGA-Chavez stated he was one of the last UDAs to be loaded onto the trailer.
Material witness VEGA-Chavez stated he was in the trailer for less than five (5) minutes before the vehicle began
to travel.
[END]
